i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00131-CR

                                        Brian Alan BOBBITT,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                       From the County Court at Law No.1, Bexar County, Texas
                                       Trial Court No. 977229
                                Honorable Al Alonso, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 23, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and this appeal

is dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH